DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/3/21.
	Applicant’s amendment to claims 15, 17, 18 and 22 is acknowledged.
	Claims 8-14, 16, 20 and 23 are cancelled.
	Claims 1-7, 15, 17-19, 21, 22 and 24-28 are pending and claims 4, 5 and 19 are withdrawn.
Claims 1-3, 6, 7, 15, 17, 18, 21, 22 and 24-28 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 15 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 1-3, 6-7, 22 and 24-28 are allowed.


Specification
The amendment filed 12/3/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
	Applicant’s amend the specification at the paragraph beginning at page 34, line 17 to disclose “However, embodiments of the inventive concept are not limited thereto, and some of the particles of the shielding layer 114 may be in contact with the gate insulating film 131.”  
	There does not seem to be support in the original specification for the particles of the shielding layer 114 being in contact with the gate insulating film 131.  Notably, the preceding sentence at page 35, lines 1-3, indicates the exact opposite:  “The shielding layer 114 may include a plurality of particles spaced apart from each other and may not be in contact with the gate insulating film 131.”  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In claim 15, lines 14-15, the limitation “wherein some of the plurality of particles are in direct contact with the storage node contact or are in direct contact with the gate structure” raises an issue of new matter.
	In claim 17, lines 1-2, the limitation “wherein some of the plurality of particles are in direct contact with the storage node contact” raises an issue of new matter.
	In claim 18, lines 1-2, the limitation “wherein some of the plurality of particles are in direct contact with the gate structure” raises an issue of new matter.

Regarding claims 15, 17 and 18:
As forth above in the objection to the specification, there does not seem to be support in the original specification for the particles of the shielding layer 114 being in direct contact with the gate insulating film 131.  In Applicant’s fig. 21, the plurality of particles (112) are not in direct contact with the gate insulating film (131) or the storage node contact (BC).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, US Publication No. 2002/0195680 A1 (of record) in view of Okumura et al., US Publication No. 2004/0140521 A1 (of record).

	Son teaches:
15.  A semiconductor device comprising (see figs. 1-2): 
	an active region (1) in a substrate (21); 
	a device isolation layer (22) that defines the active region; 
	a gate structure (3; 23/24) disposed on the active region and the device isolation layer and extending in an X-axial direction; 
	a bit line structure (7; 28) on the gate structure and extending in a Y-axial direction intersecting the X-axial direction; and 
	a storage node contact (6; 27a/27b) on an end portion of the active region adjacent to the bit line structure… See Son at para. [0004] – [0007],
	
	Son does not expressly teach:
	wherein the device isolation layer comprises a first insulating layer in contact with the active region, a shielding layer on the first insulating layer and including a plurality of particles, a second insulating layer on the shielding layer, and a gap-fill insulating layer on the second insulating layer

	In an analogous art, Okumura teaches: 
	(see figs. 1, 3, 13, 14 and 19; also see figs. 12 and 15) a device isolation layer (e.g. device isolation in trench) comprises a first insulating layer (43) in contact with the active region (2), a shielding layer (41) on the first insulating layer and including a plurality of particles, a second insulating layer (42 in fig. 3, para. [0051]; 42 or 44 or 42/44 in fig. 13)  on the shielding layer, and a gap-fill insulating layer (44 in fig. 3; 9 in fig. 13) on the second insulating layer.  See Okumura at para. [0042] – [0062], para. [0103] – [0105], para. [0117] – [0121], [0126] – [0130].   

	Regarding claim 15:
Please refer to Son’s fig. 2 modified by Okumura’s fig. 13 provided below.
One of ordinary skill in the art modifying Son’s device isolation (22) with Okumura’s device isolation layer (3/41/42/43/9) would form “wherein some of the plurality of particles are in contact with the storage node contact” because in Son’s fig. 2, the device isolation (22, where the particles reside) is in contact with the storage node contact (6; 27a/27b) through intervening layers (23/24 at farthest left/right) of Son and intervening layer (9/44) of Okumura.  
Further, one of ordinary skill in the art modifying Son’s device isolation (22) with Okumura’s device isolation layer (3/41/42/43/9) would form “wherein some of the plurality of particles are in contact with the gate structure” because in Son’s fig. 2, the device isolation (22, where the particles reside) is in contact with the gate structure (23/24 at farthest left/right) through intervening layer (9/44) of Okumura.  
While the combination of Son in view of Okumura does not teach “direct contact”, the  limitation “direct contact” is rejected under 35 USC 112(a) as set forth above.

    PNG
    media_image1.png
    561
    477
    media_image1.png
    Greyscale


	Regarding claim 17:
One of ordinary skill in the art modifying Son’s device isolation (22) with Okumura’s device isolation layer (3/41/42/43/9) would form “wherein some of the plurality of particles are in contact with the storage node contact” because in Son’s fig. 2, the device isolation (22, where the particles reside) is in contact with the storage node contact (6; 27a/27b) through intervening layers (23/24 at farthest left/right) of Son and intervening layer (9/44) of Okumura.  See Son at para. [0004] – [0007], See Okumura at para. [0042] – [0061], para. [0126] – [0130].
While the combination of Son in view of Okumura does not teach “direct contact”, the  limitation “direct contact” is rejected under 35 USC 112(a) as set forth above.

	Regarding claim 18:
One of ordinary skill in the art modifying Son’s device isolation (22) with Okumura’s device isolation layer (3/41/42/43/9) would form “wherein some of the plurality of particles are in contact with the gate structure” because in Son’s fig. 2, the device isolation (22, where the particles reside) is in contact with the gate structure (23/24 at farthest left/right) through intervening layer (9/44) of Okumura.  See Son at para. [0004] – [0007], See Okumura at para. [0042] – [0061], para. [0126] – [0130].
While the combination of Son in view of Okumura does not teach “direct contact”, the  limitation “direct contact” is rejected under 35 USC 112(a) as set forth above.

	Regarding claim 21:
	Okumura further teaches wherein a surface of the first insulating layer (e.g. interpreted to comprise 43/9 as shown in figs. 12 and 15) has an irregular shape (e.g. slanted-shape in figs. 12 and 15).
	One of ordinary skill in the art modifying Son’s device isolation (22) with Okumura’s device isolation layer (3/41/42/43/9) would form “the first insulating layer has an irregular shape at a position adjacent to the gate structure, the bit line structure, or the storage node contact” a because in Son’s fig. 2, the device isolation (22) is adjacent to the gate structure (23/24), the bit line structure (28), or the storage node contact (27a/27b).  See Son at para. [0004] – [0007], See Okumura at para. [0110] – [0116], para. [0122] – [0124].

	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Son with the teachings of Okumura because “In the case of employing this particular construction, it is possible for the insulating particles 41 to migrate within the trench 3 in accordance with the expansion or shrinkage of the semiconductor substrate 2 and/or the insulating particles 41. As a result, where the semiconductor substrate 2 is subjected to heat treatment such as an activating annealing treatment, it is possible to prevent a large stress from being applied to the semiconductor substrate 2 even if the semiconductor substrate 2 and/or the insulating particles 41 expand or shrink. It follows that it is possible to suppress the occurrence of defects such as the crack within the semiconductor substrate 2, which may be caused by the heat treatment.”  See Okumura at para. [0043].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
14 February 2022